Exhibit 10.6

 

PROFIT SHARING AGREEMENT

 

PROFIT SHARING AGREEMENT (this “Agreement”), dated as of November 3, 2016 (the
“Effective Date”), by and between Great Elm Capital Management, Inc., a Delaware
corporation (“GECM”), and GECC GP Corp., a Delaware corporation (“GP Corp”). 
Certain capitalized terms are defined in Section 6.14.

 

RECITALS

 

GP Corp. entered into an Asset Purchase Agreement, dated as of November 3, 2016
(the “Asset Purchase Agreement”), with MAST Capital Management, LLC.  GP Corp.
is prepared to transfer the assets and assign the liabilities assumed under the
Asset Purchase Agreement to GECM as consideration for GECM entering into this
Agreement.

 

GECM and Great Elm Capital Corp., a Maryland corporation (“GECC”), entered into
an investment management agreement, dated as of September 27, 2016 (as amended,
supplemented or replaced from time to time, the “Investment Management
Agreement”).

 

GECM and GECC entered into an administrative services agreement, dated as of
September 27, 2016 (as amended, supplemented or replaced from time to time, the
“Administration Agreement”).

 

GP Corp’s business consists wholly of providing equity compensation tied to
performance under the Investment Management Agreement to (a) employees of GECM
and (b) the former investment manager of investments contributed in the initial
capitalization of GECC.  GP Corp shall have no right to manage any investments
nor be a third party beneficiary under the Investment Management Agreement or
the Administration Agreement.

 

AGREEMENT

 

In consideration of the foregoing, and the mutual promises in this Agreement,
the parties, intending to be legally bound, agree as follows:

 

1.            ASSET TRANSFER.  GP Corp is delivering an assignment and
assumption agreement to GECM concurrent with execution and delivery of this
Agreement in the form of Annex 1 (the “Assignment and Assumption Agreement”).

 

1.1          Assigned Assets. On the terms and conditions of this Agreement, GP
Corp hereby conveys to GECM, and GECM hereby purchases from GP Corp, all right,
title and interest in the following acquired assets acquired by GP Corp from
MAST pursuant to the Asset Purchase Agreement, in each case, free and clear of
any Encumbrances: (a) the contracts assigned by MAST to GP Corp and all
prepayments related thereto; (b) the leases assigned by MAST to GP Corp and any
deposits related thereto; (c) the leasehold interest acquired by GP Corp from
MAST (the “Transferred Premises”); (d) all fixtures and supplies acquired by GP
Corp from MAST and all warranties and guarantees, if any, express or implied,
with respect to thereto; (e) the business records which relate to the assets
assigned to GECM by GP Corp under this Agreement and the liabilities assumed by
GECM from GP Corp under this Agreement to the extent the purchase and sale
thereof is permitted by Law and, with respect to any portion of such Business
Records (as defined in the Asset Purchase Agreement) which are required by law
to be retained by MAST, the right to access and copy such portions; (f) all
rights to the claims, causes of action, rights of recovery, and rights of
set-off, made or asserted against any Person on or after the Effective Date
relating to the assets acquired under this Agreement, whether arising out of
actions or conditions

 

1

--------------------------------------------------------------------------------


 

occurring prior to, on, or after the Effective Date, including all rights to sue
for or assert claims against and seek remedies and to retain any and all
damages, settlement amounts and other amounts therefrom; (g) all software
assigned by MAST to GP Corp; and (h) all guarantees, warranties, indemnities and
similar rights in favor of MAST or its affiliates related to any of the
foregoing (collectively, the “Purchased Assets”).  In no event shall GECM
acquire any ownership in any Excluded Asset (as defined in the Asset Purchase
Agreement).

 

1.2          Assumed Liabilities. Subject to the terms and conditions set forth
herein, GECM hereby assumes and agrees to pay, perform and discharge the Assumed
Liabilities (as defined in the Asset Purchase Agreement) arising after the
Effective Date under the Purchased Assets.  Other than the foregoing liabilities
and obligations, GECM shall not assume any liabilities or obligations of GP Corp
or its predecessor in interest of any kind, whether known or unknown,
contingent, matured or otherwise, whether currently existing or hereinafter
created.  The parties acknowledge and agree, for the avoidance of doubt, that
the Team (as defined in the Asset Purchase Agreement) will be considered to be
employees of both MAST and GECM but that, GECM shall be responsible for
liability or obligation relating to or arising out of the employment or the
termination of employment by MAST or its affiliates of any current employee or
consultant or former employee or consultant of MAST or its affiliates (including
members of the Team), including any and all liabilities or obligations relating
to wages, remuneration, compensation, carried interest, management or incentive
fee participation, profit sharing, unreimbursed expenses, benefits, severance,
pensions, sabbatical, vacation, personal days, floating holidays or other
paid-time-off, working time related benefits, time savings accounts, end of
career indemnities, social security and related costs relating to or arising out
of such employment (or the termination of employment occurring after the date of
this Agreement) of any member of the Team.

 

1.3          Representations and Warranties. GP Corp represents and warrants to
GECM as follows:

 

(a)           GP Corp is a corporation duly incorporated, validly existing and
in good standing under the laws of the state of Delaware.

 

(b)           GP Corp has the requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions that are required
to be consummated by it hereunder.  The execution and delivery by GP Corp of
this Agreement, the performance of GP Corp’s obligations hereunder and
thereunder and the consummation by GP Corp of the transactions that are required
to be consummated by it hereunder have been duly authorized by its board of
directors (or equivalent body), and no other corporate action on the part of GP
Corp is necessary to authorize the execution and delivery by GP Corp of this
Agreement, the Assignment and Assumption Agreement and the consummation by it of
the transactions required to be consummated by it hereunder.  Each of this
Agreement and the Assignment and Assumption Agreement has been duly executed and
delivered by GP Corp and, assuming due and valid authorization, execution and
delivery hereof or thereof by each other party hereto or thereto, is a valid and
binding obligation of GP Corp, enforceable against GP Corp in accordance with
its terms, except that (a) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar Laws, now or hereafter in effect, affecting creditors’ rights and
remedies generally and (b) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

2

--------------------------------------------------------------------------------


 

(c)            The execution and delivery of this Agreement and the documents to
be delivered hereunder by GP Corp does not, and the performance by GP Corp of
its obligations under this Agreement and the consummation by GP Corp of the
transactions required to be consummated by it hereunder will not: (i) violate
any provision of the organizational documents, as amended, of GP Corp;
(ii) other than with respect to any Non-Assignable Purchased Asset (as defined
in the Asset Purchase Agreement), require any consent by any Person under,
conflict with or result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any Contract (as
defined in the Asset Purchase Agreement) to which GP Corp is a party or by which
it or any of its properties or assets is bound or result in the creation of any
Encumbrance in or upon any of the properties, rights or assets of GP Corp;
(iii) violate any Law applicable to GP Corp or any of its properties or assets;
or (iv) require GP Corp to make any filing or registration with, or provide any
notification to, or require GP Corp to obtain any authorization, consent or
approval of, waiver by (“Consents”) any Governmental Body, except in the case of
clauses (ii), (iii) and (iv), for such violations, breaches or defaults that, or
such filings, registrations, notifications, authorizations, consents or
approvals the failure of which to make or obtain, would not have a Material
Adverse Effect.

 

(d)           GP Corp. owns and has good title to the Purchased Assets, free and
clear of Encumbrances (other than any Encumbrances created hereunder or under
the Asset Purchase Agreement).

 

(e)           GP Corp is in compliance with all applicable laws applicable to
ownership and use of the Purchased Assets.

 

(f)            There is no claim, action, suit, proceeding or governmental
investigation (“Action”) of any nature pending or, to GP Corp’s knowledge,
threatened against or by GP Corp (a) in respect of the Purchased Assets or the
Assumed Liabilities; or (b) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.  To GP Corp’s
knowledge, no event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

(g)           No investment banker, broker, finder, financial advisor or
intermediary is entitled to any investment banking, brokerage, finder’s or
similar fee or commission in connection with this Agreement or the transactions
hereunder based upon arrangements made by or on behalf of GP Corp.

 

(h)           There is no breach (or circumstance that with notice or lapse of
time would constitute a breach) under or right of a third party to terminate any
lease or contract conveyed by GP Corp to GECM per Section 1.11.

 

2.            PAYMENT AND AUDIT PROVISIONS

 

2.1          Revenue Share. GECM shall pay to GP Corp all GECC Net Profit
received by it or any affiliate of GECM under the Investment Management
Agreement.  GECM will pay to GP Corp all accrued and unpaid GECC Net Profit on
or before the thirtieth day after the end of each calendar quarter during the
term of this Agreement and thereafter, subject to Section 2.3(a), shall pay to
GP Corp any accrued and unpaid GECC Net Profit as of the date of termination of
this Agreement in accordance with Article 5 on or before the forty fifth day
after such date.

 

3

--------------------------------------------------------------------------------


 

2.2          Revenue Share Reporting.

 

(a)            GECM will electronically provide to GP Corp, within thirty days
following the end of each calendar quarter during the term of this Agreement and
within thirty days following the termination of this Agreement in accordance
with Article 5, a complete and accurate revenue share report (in a mutually
acceptable form, which may be updated from time to time by agreement of the
parties hereto) calculating GECC Net Profit during the most recently ended
calendar quarter (or partial calendar quarter with respect to the first and last
calendar quarters for which such report is delivered in accordance herewith).

 

(b)            GECM will electronically provide to GP Corp, within ninety days
following the end of each calendar year during the term of this Agreement and
within ninety days following the termination of this Agreement in accordance
with Article 5, a complete and accurate revenue share report (in a mutually
acceptable form, which may be updated from time to time) calculating GECC Net
Profit during the most recently ended calendar year (or partial calendar year
with respect to the first and last calendar years for which such report is
delivered in accordance herewith).

 

(c)            Quarterly and Annual profit share reports will be delivered by
GECM to GP Corp even if no profit share is due and payable pursuant to
Section 1.1 with respect to any applicable period within the term of this
Agreement.

 

2.3          Payment Provisions.

 

(a)           Without limiting (and notwithstanding) GP Corp’s other rights and
remedies, any amounts that are not paid when due hereunder will bear interest at
a rate equal to the lesser of (i) sum of (A) the average of interbank offered
rates for one year U.S. dollar-denominated deposits in the London market
(LIBOR), as published in The Wall Street Journal (or if such rate is not
published, as published in another financial source) on the date the amount
payable was due (or the next business day after the date the amount payable was
due if such date falls on a holiday or weekend) plus (B) five percent or
(ii) the maximum rate allowed under applicable law, calculated from the original
date such amount is due and payable under Section 1.1 until such amount is
received in full in cash by GP Corp.  All payments will be made by wire transfer
of United States dollars to the account most recently specified in writing by GP
Corp to GECM.  If at the time of termination of this Agreement in accordance
with Article 5, there are amount accrued or accruable under the Investment
Management Agreement that have not been paid to GECM in accordance with the
terms of the Investment Management Agreement as of the time of such termination,
GP Corp’s right to receive payment of such amounts will survive any such
termination and GECM will pay such amounts to GP Corp as promptly as practicable
but in any event within 10 Business Days after GECM’s receipt thereof.

 

(b)            The GP will bear all taxes imposed on it with respect to any
payments received by it hereunder.  To the extent required by applicable law,
GECM will (i) withhold the amount of taxes required to be withheld by applicable
taxing authorities, (ii) promptly make payment of the withheld amount to such
taxing authorities and (iii) promptly transmit to GP Corp official tax receipts
or other evidence issued or issuable by such taxing authorities sufficient to
allow GP Corp support a claim for tax credit in respect of such withheld taxes
so paid by GECM.  GECM will take any reasonable actions requested by GP Corp to
reduce or avoid such taxes.  If GECM receives any refund, credit or other tax
benefit related to amounts withheld hereunder, GECM will promptly pass through
the value of such refund, credit or benefit to GP Corp.

 

(c)            Payments of amounts due hereunder to any person, firm or entity
(other than GP Corp), including any escrow fund or escrow agent, unless agreed
in advance in writing by GP Corp or ordered by a court of competent
jurisdiction, will constitute a material breach of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(d)            Any payment once made by GECM to GP Corp will not be refunded or
refundable to GECM, except as expressly provided in Section 2.4. 
Notwithstanding the foregoing, in the case of any clerical error with respect to
a payment made by GECM hereunder, the parties will remedy such clerical error
through timely proper payment adjustments.

 

2.4          Financial Audit.

 

(a)            GECM will: (i) create and maintain complete and accurate books
and records that (A) are sufficient to determine the amounts payable to GP Corp
under this Agreement and (B) are in a form complying with GAAP (“Books and
Records”); and (ii) ensure that sufficient electronic or other appropriate
backup systems are in place to prevent destruction or loss of any Books and
Records.  Books and Records are not limited to those relating to the Investment
Management Agreement, but rather cover all transactions including those related
to businesses not subject to profit sharing hereunder.

 

(b)            Upon no less than thirty days’ prior written notice, GP Corp has
the right to examine and audit, through a nationally recognized registered
public accounting firm designated by GP Corp (the “Auditor”), all Books and
Records of GECM.  The Auditor will be bound by confidentially requirements no
less protective than those contained in Article 4 and under the rules of
professional conduct applicable to such firm.  The Auditor will not be required
to sign a separate non-disclosure agreement to perform any audit hereunder. 
GECM will (i) make all Books and Records available to the Auditor to examine at
the normal location where GECM maintains the Books and Records, (ii) provide
copies thereof to be retained by the Auditor in its records and (iii) provide
the Books and Records in electronic native format to be retained by the Auditor
in its records.  GECM will obtain and maintain accounting, information,
communication and operating systems and capabilities that will allow the Books
and Records to be exported in their native form, Excel™ or other reasonably
requested format to assist the Auditor, and will export such Books and Records
pursuant to clause (iii).  The Auditor will be given access to office locations
and knowledgeable personnel of GECM for interviews.  GECM will completely and
accurately prepare all workpapers reasonably requested by the Auditor, including
support for the calculation of amounts payable under this Agreement.  If any
Books and Records are not provided by GECM as required hereunder, the Auditor
will have the right to make an estimate of the amounts payable hereunder and
such estimates will be final and binding on the parties.  Audits will not be
performed more frequently than once per calendar year, but if any audit
hereunder reveals an underpayment, the next audit may be conducted within the
same calendar year.  GECM will take reasonable actions to enable the audit to be
commenced and completed swiftly and efficiently.

 

(c)            After an audit is complete, the Auditor will provide to GP Corp
and GECM an audit report, including schedules summarizing the Auditor’s
findings.  The parties and the Auditor will hold a joint meeting at GECM’s
headquarters in which the Auditor explains the findings and data sources
utilized to create such schedules that support the audit findings.  Subject to
Section 2.4(d), the results of the audit report and schedules of findings will
be final, and GECM will pay GP Corp within fifteen days after receipt of the
audit report any amounts that the Auditor determined to be owed and unpaid by
GECM, together with interest thereon at the rate set forth in Section 2.3(a). 
None of the time periods in Sections 1.1(d) and 2.4(d) depend on the foregoing
joint meeting occurring.

 

5

--------------------------------------------------------------------------------


 

(d)            If GECM reasonably believes that such audit report or any such
schedule of findings was materially flawed, GECM will within ten days after
receipt of the audit report provide written notice to GP Corp and the Auditor of
such belief.  If GP Corp does not receive such notice within such ten-day
period, the results of the audit report and schedules of findings will be final
and binding on the parties hereto, and GECM will pay GP Corp any amounts that
the Auditor determines are due and owing by GECM to GP Corp in accordance with
Section 2.4(c).  Upon receipt of such notice by GP Corp, GECM will have twenty
days to provide the Auditor and GP Corp with a detailed explanation of why it
reasonably believes the audit report and/or schedules of findings were
materially flawed and supporting documentation and information that it relies
upon to support that conclusion.  If the Auditor and GP Corp do not receive such
detailed explanation within such twenty-day period, the results of the audit
report and schedules of findings will be final and binding on the parties
hereto, and GECM will pay GP Corp any amounts that the Auditor determined to be
due and owing by GECM to GP Corp, together with interest thereon at the rate set
forth in Section 2.3 no later than two Business Days following the expiry of
such twenty day period.  The Auditor will take GECM’s detailed explanation and
any such supporting documentation and information into account, as well as any
objection by GP Corp to such explanation or information or documentation, in
determining whether to revise its findings; provided that any determination by
the Auditor to revise its findings will be made in the Auditor’s sole
discretion.  After the Auditor’s review is complete, the Auditor will provide to
the GP Corp and GECM its determination regarding whether to revise its findings,
together with a revised audit report, if applicable.  The determination by the
Auditor regarding its findings, and the adjustment thereto by the Auditor, if
any, will be final and binding on the parties hereto, and (i) within fifteen
days after receipt of such determination and any accompanying audit report, GECM
will pay GP Corp any amounts that the Auditor determines to be due and owing by
GECM to GP Corp hereunder together with interest thereon at the rate set forth
in Section 2.3 or, alternatively, (ii) GECM will be given a credit for any
amounts of GECC Net Profit that the Auditor determines to have been overpaid by
GECM hereunder, in which case such credit will be applied against subsequent
payments of GECC Net Profit until it is fully used and, if a credit balance
remains after any and all payments of GECC Net Profit required under Section 1.1
have been made, GP Corp will promptly refund the amount of any such unapplied
credit amount to GECM.

 

(e)            The costs and expenses of the Auditor will be borne by GP Corp;
provided, however, that if the final and binding determination of the Auditor
determines that, as a result of the audit, there are amounts due and owing by
GECM to GP Corp hereunder for any reporting period, such costs and expenses will
be borne equally by GP Corp and GECM; provided, further, that if the Auditor
determines that either (i) the unpaid amounts for any reporting period exceed
five percent of the GECC Net Profit due and payable by GECM to GP Corp hereunder
for such reporting period or (ii) GECM fails to comply in any material respects
with this Section 2.4, then GECM will pay all of the costs and expenses of such
audit.  GECM will pay, within fifteen days after the audit report becomes final,
(A) audit costs to the extent it is obligated to pay under the preceding
sentence and (B) interest at the rate described in Section 2.3 on the amount
determined by the Auditor to have been underpaid.

 

3.            PROTECTION OF RIGHTS.

 

3.1          Protection of Rights. GECM will take all actions required to
maintain the value of the Investment Management Agreement, including the value
of the GECC Net Profit, and GP Corp’s rights to the same hereunder.  GECM will
refrain from taking any actions which could adversely affect the value of the
Investment Management Agreement, the value of the GECC Net Profit, or any of GP
Corp’s rights or remedies under this Agreement.  GECM will, among other things,
not assign, pledge, grant a security interest in or otherwise encumber the
Investment Management Agreement or any of its rights or benefits thereunder. 
GECM will not subordinate, by contract or otherwise, any of its rights or
benefits under the Investment Management Agreement or any of GP Corp’s rights or
benefits hereunder.  GECM will incur no liabilities or obligations that are
senior in priority to or pari-passu with GP Corp’s rights and benefits
hereunder. The parties acknowledge and agree that GP will not have standing as a
third party beneficiary under the Investment Management Agreement nor any right
to object to any modification, amendment or waiver of or under the Investment
Management Agreement.

 

6

--------------------------------------------------------------------------------


 

3.2          Security Agreement. As collateral security for the payment and
performance in full of all of GECM’s obligations from time to time arising
hereunder, GECM hereby pledges, assigns and grants to GP Corp a first priority
perfected lien on and security interest in and to all right, title and interest
of GECM in, to and under the Investment Management Agreement , together with all
claims, rights, privileges, authority and powers of GECM relating to the
Investment Management Agreement, together with all proceeds and products of each
of the foregoing (collectively, the “Pledged Collateral”).  For the avoidance of
doubt, GECM hereby acknowledges and agrees that this Agreement shall serve as a
security agreement for purposes of the Uniform Commercial Code enacted and in
effect in the State of Delaware and all proceeds therefrom.  GECM hereby
authorizes GP Corp to file and maintain for the benefit of GP Corp a financing
statement in each required jurisdiction evidencing GP Corp’s security interest
in the Pledged Collateral.

 

3.3           Limited Rights.  GP Corp’s rights under the Investment Management
Agreement are limited to the right of a creditor.  The GP has no liabilities or
obligations under the Investment Management Agreement and no rights other than
those of a creditor (i.e. an indirect right to payment).  Even after a default
hereunder, GP Corp shall have no right to perform any of GECM’s obligations
under the Investment Management Agreement.

 

4.            CONFIDENTIALITY.  Neither party will disclose any Confidential
Information of the other party to third parties except as permitted herein.

 

4.1          Exclusions.  The obligations under this Article 4 will not apply to
any information that: (a) was publicly known prior to the time of disclosure by
the disclosing party, (b) becomes publicly known after disclosure by the
disclosing party to the receiving party through no act or omission of the
receiving party in breach of this Agreement, (c) was already in the possession
of the receiving party without confidentiality obligations at the time of
disclosure under this Article 4 by the disclosing party, (d) is obtained by the
receiving party without confidentiality obligations from a third party, (e) is
expressly permitted to be disclosed hereunder or (f) is independently developed
by the receiving party without use of or reference to the disclosing party’s
Confidential Information.

 

4.2          Maintenance of Confidentiality.  Each party will take reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
the Confidential Information of the other party.  Without limiting the
foregoing, each party, as a receiving party, will take at least those measures
that it takes to protect its own confidential information of a similar nature
and will require that the employees, directors, stockholders, contractors, legal
advisors, accountants and financial advisors of the receiving party (and the
receiving party’s Affiliates) who have access to confidential information of the
other party have been bound to a non-use and non-disclosure obligation at least
as protective of the other party’s Confidential Information as the provisions of
this Article 4, before any disclosure of the other party’s Confidential
Information to such directors, officers, employees, contractors, legal advisors,
accountants and financial advisors.  The receiving party will be responsible for
the compliance of such directors, officers, employees, contractors, legal
advisors, accountants and financial advisors with this Article 4.

 

7

--------------------------------------------------------------------------------


 

4.3          Permitted Disclosure.

 

(a)           Each party may disclose Confidential Information of the other
party, the terms and conditions of this Agreement and payments hereunder (i) as
required by discovery requests in pending litigation, (ii) to any court or
governmental body or governmental agency compelling such disclosure or as may
otherwise be required by law, order, rule or regulation or in connection with an
investigation by a governmental agency, (iii) in filings under applicable
securities laws or regulations or per the rules of any securities exchange or
similar organization, (iv) to their and their Affiliates’ respective employees,
stockholders, directors, contractors, legal advisors, accountants, Auditors and
financial advisors, subject to reasonable non-use and non-disclosure
requirements, and (v) to potential and actual acquirers, investors, underwriters
and lenders, subject to reasonable non-use and non-disclosure requirements.

 

(b)            If either party is legally compelled or is otherwise required to
disclose the terms and conditions of this Agreement as contemplated in clause
(i) or (ii) of Section 4.3(b), such party will provide the other party with
prompt written notice of such requirement prior to such disclosure (only to the
extent prior notice is allowed under applicable laws, rules or regulations) so
that the other party may seek a protective order or other appropriate relief. 
Subject to the foregoing sentence and the disclosing party’s compliance with its
obligations thereunder, such party may furnish the portion of the documents and
information that it is legally compelled or it is otherwise legally required to
disclose in connection therewith.

 

5.            DURATION AND TERMINATION OF THIS AGREEMENT.

 

5.1          Duration. The term of this Agreement shall be identical to the term
of the Investment Management Agreement.  The term of this Agreement shall
automatically, without any action of the parties, be extended to the same term
as the Investment Management Agreement should the term of the Investment
Management Agreement from time to time be extended, whether by an extension,
replacement agreement or otherwise.

 

5.2          Termination of IMA. This Agreement shall automatically, without any
further action of the parties hereto, be terminated if and when the Investment
Management Agreement is validly terminated in accordance with its terms.  GECM
will not exercise any right it may, now or hereafter, have to terminate the
Investment Management Agreement without the written consent of GP Corp.

 

5.3          No Assignment of IMA. GECM shall use its best efforts to prevent
any assignment of the Investment Management Agreement by operation of law
(including any “assignment” under and as defined in the Investment Company Act
of 1940, as amended) or otherwise.

 

5.4          Mutual Agreement. This Agreement may be terminated by mutual
agreement of the parties in an instrument duly authorized, executed and
delivered by such party.

 

5.5          Effect of Termination.  All rights to payment hereunder shall
survive any termination of this Agreement.  Additionally, the right to a final
audit under Section 2.4, and Articles 4, 5 and 6 shall survive the termination
of this Agreement.

 

8

--------------------------------------------------------------------------------


 

6.            GENERAL

 

6.1           Amendment of this Agreement. No provisions of this Agreement may
be changed, amended, modified, waived, discharged or terminated orally, except
by an instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. Changes, amendments,
modifications, waivers, restatements, amendments to this Agreement and the
discharge of specific obligations hereunder shall not be deemed a termination of
this Agreement.

 

6.2           Due Authorization; Enforceability; No Conflict.  Each party
represents and warrants to the other party that: (a) the execution and delivery
of this Agreement by such party and the performance by such party of its
obligations hereunder have been duly authorized by all necessary corporate
actions on the part of such party, (b) this Agreement has been duly executed and
delivered by such party and constitutes the legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms
except to the extent limited by general principles of equity and bankruptcy,
insolvency or similar laws and general equitable principles affecting the rights
of creditors generally and (c) the execution and delivery of this Agreement by
such party and the performance by such party of its obligations hereunder (i) do
not conflict with such party’s organizational or governing documents and (ii) do
not conflict with, result in a breach or violation of, or constitute a default
under any law, regulations, rule or any order of any governmental authority
applicable to such party or any material contract to which such party or such
party’s assets or property is bound.

 

6.3          Independent Contractors.  The parties are independent contractors. 
No trust, joint venture or relationship (other than contractual) is formed
hereby. Except as expressly provided or authorized herein, neither party shall
have authority to act for or represent the other party in any way or otherwise
be deemed an agent of the Company.

 

6.4          Choice of Law.  This Agreement and the transactions contemplated
hereby will be governed by (i) the laws of the State of Delaware that are
applicable to contracts made in and performed solely in Delaware and (ii) the
applicable provisions of the Investment Company Act. In such case, to the extent
the applicable laws of the State of Delaware, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

 

6.5          Enforcement.

 

(a)           Any dispute under this Agreement or any Ancillary Agreement shall
be exclusively resolved through binding arbitration in Boston in accordance with
conducted in accordance with the expedited procedures set forth in the JAMS
Comprehensive Arbitration Rules and Procedures as then in effect (including
rules 16.1 and 16.2 or their successors), as modified herein.  Each party shall
nominate within ten days of filing of the notice of arbitration a JAMS
arbitrator and such JAMS arbitrators shall select within seven days a third JAMS
Arbitrator who shall be the sole Arbitrator to resolve such dispute (the
“Arbitrator”). The failure of a party to appoint an arbitrator within the time
prescribed shall be deemed equivalent to appointing the arbitrator appointed by
the other party as the Arbitrator.

 

9

--------------------------------------------------------------------------------


 

(b)           Within ten days following the selection of the Arbitrator, each
party shall submit to the Arbitrator such party’s proposed order resolving all
matters (including cross claims) that are or could be included in the
arbitration (a “Settlement Proposal”).  The sole finding by the Arbitrator shall
be to select which of the Settlement Proposals most closely approximates the
Arbitrator’s own determination of the proper resolution in total of all matters
(including cross claims). The Arbitrator shall have no right to propose a middle
ground or any modification of either of the two Audit Settlement Proposals. The
Settlement Proposal chosen by the Arbitrator as that mostly closely
approximating the Arbitrator’s own determination of the proper audit dispute
settlement amount shall constitute the decision of the Arbitrator and shall be
final and binding upon the parties. The Arbitrator shall not be required to
provide a reasoned opinion for his or her adoption of such party’s opinion, but
the Arbitrator’s determination shall be based on which party’s position in the
aggregate most closely approaches the correct interpretation of this Agreement,
the law and the facts.

 

(c)           Any award issued by the Arbitrator may be reduced to a judgment
and entered in a court of competent jurisdiction.  The party whose settlement
proposal is selected by the Arbitrator shall be entitled to reimbursement of all
costs, attorneys’ fees and other expenses associated with resolution of the
dispute.

 

(d)           The arbitration shall be governed by the Rules of Civil Procedure
and the Rules of Evidence as applicable in the Court of Chancery of the State of
Delaware when such court is hearing matters solely involving Delaware law. 
Where such rules confer on the court discretion in granting waivers or extending
time for performance, the Arbitrator may not grant such waiver or make such
extension without the consent of all parties to the arbitration.  Where such
rules confer on the court discretion in granting waivers or extending time for
performance, the Arbitrator may not grant such waiver or make such extension
without the consent of all parties to the arbitration.  Except as required by
law, neither any Party nor the Arbitrator may disclose the existence, content or
results of the arbitration.

 

(e)           In any arbitration arising out of or related to this Agreement,
requests for documents: (i) shall be limited to documents which are directly
relevant to significant issues in the case or to the case’s outcome; (ii) shall
be restricted in terms of time frame, subject matter and persons or entities to
which the requests pertain; and (iii) shall not include broad phraseology such
as “all documents directly or indirectly related to.

 

(f)            In any arbitration arising out of or related to this Agreement
(i) there shall be production of electronic documents only from sources used in
the ordinary course of business. Absent a showing of compelling need, no such
documents are required to be produced from backup servers, tapes or other media,
(ii) absent a showing of compelling need, the production of electronic documents
shall normally be made on the basis of generally available technology in a
searchable format which is usable by the party receiving the e-documents and
convenient and economical for the producing party. Absent a showing of
compelling need, the parties need not produce metadata, with the exception of
header fields for email correspondence; (iii) the description of custodians from
whom electronic documents may be collected shall be narrowly tailored to include
only those individuals whose electronic documents may reasonably be expected to
contain evidence that is material to the dispute; and (iv) where the costs and
burdens of e-discovery are disproportionate to the nature of the dispute or to
the amount in controversy, or to the relevance of the materials requested, the
Arbitrator shall deny such requests. In any arbitration arising out of or
related to this Agreement, there shall be no interrogatories or requests to
admit. In any arbitration arising out of or related to this Agreement, each side
may take two discovery depositions. Each side’s depositions are to consume no
more than a total of fifteen hours. There are to be no speaking objections at
the depositions, except to preserve privilege. The total period for the taking
of depositions shall not exceed four weeks. Any party wishing to make a
dispositive motion shall first submit a brief letter (not exceeding five pages)
explaining why the

 

10

--------------------------------------------------------------------------------


 

motion has merit and why it would speed the proceeding and make it more
cost-effective. The other side shall have a brief period within which to
respond. Based on the letters, the Arbitrator will decide whether to proceed
with more comprehensive briefing and argument on the proposed motion.  If the
Arbitrator decides to go forward with the motion, he/she will place page limits
on the briefs and set an accelerated schedule for the disposition of the motion.
The pendency of such a motion will not serve to stay any aspect of the
arbitration or adjourn any pending deadlines.

 

(g)          The following time limits are to apply to any arbitration arising
out of or related to this Agreement: Discovery is to be completed within 45 days
of the service of the arbitration demand, (b) the evidentiary hearing on the
merits (“Hearing”) is to commence within 60 days of the service of the
arbitration demand. At the Hearing, each side is to be allotted 1 day for
presentation of direct evidence and for cross examination. The award shall be
rendered within 45 days of the close of the Hearing or within 45 days of service
of post-hearing briefs if the Arbitrator directs the service of such briefs.
Failure to meet any of the foregoing deadlines will not render the award
invalid, unenforceable or subject to being vacated. The Arbitrator, however, may
impose appropriate sanctions and draw appropriate adverse inferences against the
party primarily responsible for the failure to meet any such deadlines.

 

(h)          The Arbitrator must agree to abide by this Section 5.12 before
accepting appointment.

 

(i)           Each party acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT,
THE NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

(j)

 

(k)         The parties hereto agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms
hereof and that the parties hereto shall be entitled, in addition to any other
remedies available at law or in equity or otherwise, to seek specific
performance of the terms hereof.

 

6.6         Notices.  All notices and other communications hereunder will be in
writing and will be deemed given when delivered personally or by an
internationally recognized courier service, such as DHL, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice in writing):

 

(a)   

If to GECM:

Great Elm Capital Management, Inc.

 

 

200 Clarendon Street, 51st Floor

 

 

Boston, MA 02116

 

 

Attention: General Counsel

 

(b)

If to GP Corp:

GECC GP Corp.

 

 

200 Clarendon Street, 51st Floor

 

 

Boston, MA 02116

 

 

Attention: General Counsel

 

11

--------------------------------------------------------------------------------


 

6.7                               No Third Party Beneficiaries.  This Agreement
is solely for the benefit of the parties, and no other person will be entitled
to rely on this Agreement or to anticipate the benefits of this Agreement as a
third party beneficiary hereof.

 

6.8                               Assignment.  No party may assign, delegate or
otherwise transfer this Agreement or any rights or obligations under this
Agreement in whole or in part (whether by operation of law or otherwise),
without the prior written content of the other parties.  Subject to the
foregoing, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.  Any assignment in violation of this Section 6.8 will be null and void.

 

6.9                               No Waiver.  No failure or delay in the
exercise or assertion of any right hereunder will impair such right or be
construed to be a waiver of, or acquiescence in, or create an estoppel with
respect to any breach of any representation, warranty or covenant herein, nor
will any single or partial exercise of any such right preclude other or further
exercise thereof or of any other right.  All rights and remedies under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

6.10                        Severability.  Any term or provision hereof that is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the invalid, void or unenforceable term or
provision in any other situation or in any other jurisdiction.  If the final
judgment of a court of competent jurisdiction or other authority declares any
term or provision hereof invalid, void or unenforceable, the court or other
authority making such determination will have the power to and will, subject to
the discretion of such body, reduce the scope, duration, area or applicability
of the term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision.

 

6.11                        Entire Agreement.  This Agreement contains the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations, arrangements,
representations and understandings, written, oral or otherwise, between the
parties with respect to the subject matter hereof.

 

6.12                        Counterparts.  This Agreement may be executed in one
or more counterparts (whether delivered by electronic copy or otherwise), each
of which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to the
other party.  Each party need not sign the same counterpart.

 

6.13                        Construction and Interpretation.  When a reference
is made in this Agreement to a section or article, such reference will be to a
section or article of this Agreement, unless otherwise clearly indicated to the
contrary.  Whenever the words “include,” “includes” or “including” are used in
this Agreement they will be deemed to be followed by the words “without
limitation”.  The words “hereof,” “herein” and “herewith” and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement as
a whole and not to any particular provision of this Agreement, and article and
section references are references to the articles and sections of this
Agreement, unless otherwise specified.  The plural of any defined term will have
a meaning correlative to such defined term and words denoting any gender will
include all genders and the neuter.  Where a word or phrase is defined herein,
each of its other grammatical forms will have a

 

12

--------------------------------------------------------------------------------


 

corresponding meaning.  A reference to any legislation or to any provision of
any legislation will include any modification, amendment, re-enactment thereof,
any legislative provision substituted therefore and all rules, regulations and
statutory instruments issued or related to such legislation.  If any ambiguity
or question of intent or interpretation arises, this Agreement will be construed
as if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.  No prior draft of this Agreement will be used in
the interpretation or construction of this Agreement.  The parties intend that
each provision of this Agreement will be given full separate and independent
effect.  Although the same or similar subject matters may be addressed in
different provisions of this Agreement, the parties intend that, except as
expressly provided herein, each such provision will be read separately, be given
independent significance and not be construed as limiting any other provision of
this Agreement (whether or not more general or more specific in scope, substance
or content).  Headings are used for convenience only and will not in any way
affect the construction or interpretation of this Agreement.  References to
documents includes electronic communications.  In interpreting the provisions of
this Agreement, the definitions contained in Section 2(a) of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), including, for
the avoidance of doubt, the definitions therein of “interested person,”
“assignment” and “majority of the outstanding voting securities”, shall be
applied, subject, however, to such exemptions as may be granted by the
Securities and Exchange Commission (the “SEC”) by any rule, regulation or order

 

6.14                        Definitions.  Unless the context otherwise requires,
the following terms shall have the following meanings:

 

(a)          “Affiliate” of any Person means any Person that controls, is
controlled by, or is under common control with such Person.  As used herein,
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other interests, by contract
or otherwise

 

(b)          “Assumed Liabilities” means, collectively, the liabilities and
obligations arising after the Effective Date under the leases and contracts
assigned by GP Corp to GECM pursuant to Section 1.1, whether or not any such
liability or obligation has a value for accounting purposes or is carried or
reflected on or specifically referred to in GP Corp’s Books and Records or
financial statements, including employment-related liabilities which are accrued
or otherwise relate to periods occurring after the Effective Date or that relate
on a prorated basis to a period occurring after the Effective Date.

 

(c)          “Books and Records” means all books, records, ledgers, tangible
data, disks, tapes, other media-storing data and files or other similar
information whether in hardcopy or computer format and whether stored in network
facilities or otherwise, in each case relating to the operation or conduct of
GECM’s business, including billing records, insurance claim forms, liability
insurance records, disposal records (including certificates of destruction),
general ledgers, securities blotters, gross asset value and net asset value
calculations, revenue analysis reports, services agreements, marketing
materials, financial statements, income Tax returns, sales Tax returns and
vendor contracts.

 

(d)          “Confidential Information” means all information, data, documents,
agreements, files and other materials, whether disclosed orally or disclosed or
stored in written, electronic or other form or media, which is obtained from or
disclosed by the disclosing party before or after the Effective Date regarding
the subject matter of this Agreement, including, all analyses, compilations,
reports, forecasts, studies, samples and other documents prepared by or for the
receiving party which contain or otherwise reflect or are generated from such
information, data, documents, agreements, files or other materials.

 

13

--------------------------------------------------------------------------------


 

(e)          “Encumbrance” means any lien, encumbrance, claim, charge, security
interest, mortgage, pledge, easement, encroachment, building or use restriction,
capital lease, conditional sale or other title retention agreement, covenant or
other similar restriction, adverse claims of ownership or use, or other similar
restriction or third party right (other than the Non-Exclusive Right granted to
MAST under and as defined in the Asset Purchase Agreement).

 

(f)          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession.

 

(g)          “GECC Costs” means all costs incurred by GECM allocable to the
services provided under the Investment Management Agreement.  GECC Costs shall
be determined (i) after giving effect to any right of reimbursement or billing
under the Administration Agreement and other cost sharing arrangements under
which GECM is entitled to recovery and (ii) on a non-discriminatory basis with
GECM’s internal cost accounting for other investment products and activities. 
GECC Costs shall include direct costs, payments to third parties, including
employees of GECM, that are measured by revenue under the Investment Management
Agreement, indirect costs reasonably allocated on a non-discriminatory basis to
the services provided under the Investment Management Agreement and allocated
costs reasonably allocated on a non-discriminatory basis to the services
provided under the Investment Management Agreement.  GECC Costs shall not
include corporate overhead but shall include the cost of equity-based
compensation.

 

(h)          “GECC Net Profit” means with respect to any period of determination
(i) all amounts received in cash by GECM under the Investment Management
Agreement, minus (ii) all GECC Costs.  For the avoidance of doubt, amounts in
clause (i) are determined on a cash basis and amounts in clause (ii) are
determined on an accrual basis (subject to the contractual inclusions and
exclusions in the definition of GECC Costs).

 

(i)           “Material Adverse Effect” means, with respect to any Person, any
event, occurrence, fact, condition or change that is materially adverse to
(i) the business, results of operations, financial condition or assets of the
business of such person, taken as a whole, or (ii) the ability of such person to
consummate the Transactions; provided that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition or change, directly or
indirectly, arising out of or attributable to: (A) general economic or political
conditions; (B) conditions generally affecting the industries in which the
business of such person operates; (C) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (D) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (E) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the consent of or at the request of the other party to the this Agreement;
(F) any changes in applicable Laws or accounting rules or the enforcement,
implementation or interpretation thereof; (G) the announcement, pendency or
completion of the transactions contemplated by Article 1, including losses or
threatened losses of employees, customers, suppliers, distributors or others
having relationships with the such Person and its business; or (H) any natural
or man-made disaster or acts of God.

 

14

--------------------------------------------------------------------------------


 

The parties have caused this Agreement to be duly executed and delivered as of
the date first written above.

 

GECC GP CORP.

 

 

 

By:

/s/ Peter A. Reed

 

Name:

Peter A. Reed

 

Title:

President

 

 

 

 

GREAT ELM CAPITAL MANAGEMENT, INC.

 

 

 

By:

/s/ Peter A. Reed

 

Name:

Peter A. Reed

 

Title:

Chief Investment Officer

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”), effective as of
November 3, 2016 (the “Effective Date”), is by and between GECC GP Corp., a
Delaware corporation (“Seller”), and Great Elm Capital Management, Inc., a
Delaware corporation (“Buyer”).

 

WHEREAS, Seller and Buyer have entered into a Profit Sharing Agreement , dated
as of November 3, 2016 (the “Profit Sharing Agreement”) pursuant to which, among
other things, Seller has agreed to assign all of its rights, title and interests
in, and Buyer has agreed to assume all of Seller’s duties and obligations under
the operating assets acquired by Seller from MAST Capital Management, LLC, a
Delaware limited liability company (“MAST”), per the Asset Purchase Agreement,
dated as of November 3, 2016 (the “Purchase Agreement”), by and between MAST and
Seller.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions. All capitalized terms used
in this Agreement but not otherwise defined herein are given the meanings set
forth in the Profit Sharing Agreement and Purchase Agreement, as applicable.

 

2.                                      Assignment and Assumption. Seller hereby
sells, assigns, grants, conveys and transfers to Buyer all of Seller’s right,
title and interest in and to the Second Step Assets.  Buyer hereby accepts such
assignment and assumes all of Seller’s duties and obligations under the Second
Step Assets, including, without limitation, the Second Step Liabilities, and
agrees to pay, perform and discharge, as and when due, all of the obligations of
Seller under the Second Step Assets (including, without limitation, the Second
Step Liabilities) accruing after the Effective Date.

 

3.                                      Terms of the Purchase Agreement. The
terms of the Profit Sharing Agreement and the Purchase Agreement, including, but
not limited to, the representations, warranties, covenants, agreements and
indemnities relating to the assets conveyed under the Profit Sharing Agreement
are incorporated herein by this reference.  The parties acknowledge and agree
that the representations, warranties, covenants, agreements and indemnities
contained in the Profit Sharing Agreement and the Purchase Agreement shall not
be superseded hereby but shall remain in full force and effect to the full
extent provided therein.  In the event of any conflict or inconsistency between
the terms of the Profit Sharing Agreement and Purchase Agreement and the terms
hereof, the terms of the Profit Sharing Agreement or Purchase Agreement, as
applicable, shall govern.

 

4.                                      Governing Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware applicable to contracts made in and solely to be performed in the State
of Delaware.

 

5.                                      Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement.  A signed copy
of this Agreement delivered by electronic transmission shall be deemed to have
the same legal effect as delivery of an original signed copy of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

GECC GP CORP.
MANAGEMENT, INC.

GREAT

ELM

CAPITAL

 

--------------------------------------------------------------------------------


 

By

 

 

 

By:

 

 

 

 

 

Name:

Peter A. Reed

 

Name:

Peter A. Reed

Title:

President

 

 Title:

Chief Investment Officer

 

--------------------------------------------------------------------------------